UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 11-K (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the year ended December 31, 2009 OR [] TRANSITION REPORT PURSUANT TO SECTION15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to AMERICAN ELECTRIC POWER SYSTEM RETIREMENT SAVINGS PLAN (Full title of the plan) AMERICAN ELECTRIC POWER COMPANY, INC. 1 Riverside Plaza, Columbus, Ohio 43215 (Name of issuer of the securities held pursuant to the plan and the address of its principal executive office) TABLE OF CONTENTS Signatures Report of Independent Registered Public Accounting Firm Financial Statements Statements of Net Assets Available for Benefits as of December 31, 2009 and 2008 Statements of Changes in Net Assets Available for Benefits for the Years Ended December 31, 2009 and 2008 Notes to Financial Statements Supplemental Schedules Schedule of Assets (Held at End of Year) as of December 31, 2009 Schedule of Assets (Acquired and Disposed of Within Year) for the Year Ended December 31, 2009 Schedule of Nonexempt Transactions Exhibits Exhibit Index Consent of Independent Registered Public Accounting Firm SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Benefits Finance Committee has duly caused this annual report to be signed by the undersigned thereunto duly authorized. By:/s/ Stephan T. Haynes Stephan T. Haynes, Secretary Date:June 21, 2010 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Trustees and Participants of American Electric Power System Retirement Savings Plan: We have audited the accompanying statements of net assets available for benefits of the American Electric Power System Retirement Savings Plan (the Plan) as of December 31, 2009 and 2008, and the related statements of changes in net assets available for benefits for the years then ended.These financial statements are the responsibility of the Plan's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, such financial statements present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2009 and 2008, and the changes in net assets available for benefits for the years then ended in conformity with accounting principles generally accepted in the United States of America. Our audits were conducted for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental schedules of (1) assets held as of December 31, 2009, (2) assets acquired and disposed in 2009, and (3) schedule for nonexempt transaction, are presented for the purpose of additional analysis and are not a required part of the basic financial statements, but are supplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. These schedules are the responsibility of the Plan's management. Such schedules have been subjected to the auditing procedures applied in our audit of the basic 2009 financial statements and, in our opinion, are fairly stated in all material respects when considered in relation to the basic financial statements taken as a whole. /s/ Deloitte & Touche LLP Columbus, Ohio June 21, 2010 AMERICAN ELECTRIC POWER SYSTEM RETIREMENT SAVINGS PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS December 31, 2009 and 2008 ASSETS Investments at Fair Value: Participant Directed Investments $ $ Wrapper Contracts Participant Loans NET ASSETS AVAILABLE FOR BENEFITS AT FAIR VALUE Adjustment from Fair Value to Contract Value for Fully Benefit Responsive Investment Contracts NET ASSETS AVAILABLE FOR BENEFITS $ $ See Notes to Financial Statements. AMERICAN ELECTRIC POWER SYSTEM RETIREMENT SAVINGS PLAN STATEMENTS OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS For the Years Ended December 31, 2009 and 2008 INVESTMENT INCOME (LOSS) Net Appreciation (Depreciation) in Fair Value of Investments $ $ ) Interest Dividends Total Investment Income (Loss) ) CONTRIBUTIONS Participants Employer Total Contributions DISTRIBUTIONS TO PARTICIPANTS ) ) ADMINISTRATIVE AND MANAGEMENT FEES Professional Fees ) ) Investment Advisory and Management Fees ) ) Other Fees ) ) Total Administrative and Management Fees ) ) INCREASE (DECREASE) IN NET ASSETS ) NET ASSETS AVAILABLE FOR BENEFITS BEGINNING OF YEAR NET ASSETS AVAILABLE FOR BENEFITS END OF YEAR $ $ See Notes to Financial Statements. AMERICAN ELECTRIC POWER SYSTEM RETIREMENT SAVINGS PLAN NOTES TO FINANCIAL STATEMENTS FOR THE YEARS ENDED DECEMBER 31, 2 1. PLAN DESCRIPTION The following description of the American Electric Power System Retirement Savings Plan (the Plan) is provided for general information purposes only.Participants should refer to the Plan documents for more complete information. General The Plan is a defined contribution plan that became effective and commenced operations on January 1, 1978.The Plan covers eligible regularly-scheduled full-time and part-time employees of the participating subsidiaries of American Electric Power Company, Inc. (AEP or the Company).American Electric Power Service Corporation (AEPSC) is the plan administrator (Plan Administrator) and plan sponsor (Plan Sponsor).AEPSC is a wholly-owned subsidiary of AEP.JP Morgan Chase Bank N.A. is the custodian and trustee and JP Morgan Retirement Plan Services LLC is the record keeper with respect to the Plan. Contributions Eligible employees will be automatically enrolled in the Plan with a 3% pretax deferral unless they elect to opt out of the automatic enrollment or revise their elections within a reasonable period of time after they are notified of their right not to have such pretax deferrals made on their behalf (or to have such pretax contributions made at a different percentage) and how their account will be invested in the absence of an investment electionThe Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (ERISA).Generally, eligible employees participating in the Plan may make contributions (pre-tax, after-tax or designated Roth 401(k) contributions) in 1% increments up to 50% of their eligible pay (within IRS limits).Participants who are age 50 and older are able to save additional pre-tax or Roth 401(k) amounts as catch up contributions.The catch-up contribution limit was $5,500 for 2009 and $5,000 for 2008.The Company contributes to the Plan, on behalf of each participant, an amount equal to 100% of the participant’s contributions up to 1% of the participant’s eligible compensation for each payroll period, plus 70% of the participant’s contributions from the next 5% of the participant’s eligible compensation for each payroll period, subject to certain limitations.All contributions are deposited to the American Electric Power System Retirement Savings Plan Trust after each pay period.The Plan, in a manner consistent with the requirements under section 401 of the Internal Revenue Code, restricts the amount that certain participants who are deemed highly compensated may contribute to the Plan, provided that it is AEPSC’s intent that the Plan include a “qualified automatic contribution arrangement” (as defined in Section 401(k)(13) of the Internal Revenue Code) effective beginning January 1, 2009, such that the pre-tax, the Roth 401(k) and Company matching contributions to the Plan during the year for such highly compensated participants are no longer subject to such restrictions. Investments The investment options offered by the Plan are a series of separately managed accounts, interests in commingled and collective trusts and self-directed mutual fund brokerage accounts for which JP Morgan affiliates provide custody, trustee, recordkeeping and other services. Participant Accounts Individual accounts are maintained for each Plan participant.Each participant’s account is credited with the participant’s contributions, the Company’s matching contributions, and the Plan earnings and charged with benefit payments and allocations of Plan losses.The benefit to which a participant is entitled is the benefit that can be provided from the participant’s account. Participants may transfer the value of their cumulative contributions, in any whole percentage or dollar amount, among investments, and change their investment elections on a daily basis.Participants may change their payroll contribution elections coinciding with the Company’s payroll periods. Excluding their pre-tax and Roth 401(k) contributions and post-2008 Company matching contributions, participants may make an unlimited number of withdrawals of their interest in the Plan, including their pre-2009 Company matching contributions, which are immediately vested.Pre-tax and Roth 401(k) and post-2008 Company matching contributions are not eligible for withdrawal by participants until age 59-1/2, except under hardship (as defined by the Plan) or termination of employment.Pre-tax and Roth 401(k) contributions also are eligible for withdrawal upon hardship (as defined by the Plan). Vesting and Distribution Participants are immediately vested in their pre-tax, after-tax, Roth 401(k) and the Company matching contributions, including earnings thereon.The AEP Stock Fund, a Plan investment option, is an Employee Stock Ownership Plan (“ESOP”).As a result, participants can elect to have dividends generated from their AEP Stock Fund holdings paid out in cash, rather than automatically reinvested in the fund.The dividend payouts are made periodically (at least annually) and are treated as ordinary income for tax purposes.The 10 percent early withdrawal penalty for individuals under age 59-1/2 does not apply to these dividend payouts. Participant Loans Participants may borrow from their savings plan accounts a minimum of $1,000 but no more than the lesser of $50,000 or 50% of their account balance.Loan terms range from 12 months to 60 months (or up to 180 months for certain residential loans), or any monthly increment in-between.Interest rates, fixed for the life of the loan, are calculated by adding 1% to the prime rate, as reported in the Wall Street Journal.For loans taken before July 1, 2006, the interest rate is in effect as of the first business day of the calendar quarter in which the loan is taken.For loans taken after July 1, 2006, the interest rate is in effect as of the first business day of the calendar month in which the loan is taken.Active employees repay principal and interest payments through payroll deductions. Retirees/surviving spouses may make monthly loan payments using a coupon book or through automatic withdrawal from their bank account.Participant loans and the accrued interest are collateralized by the account balance, and upon default, the outstanding balance is subject to income taxes and possible tax penalty. 2. ACCOUNTING POLICIES Basis of Accounting The accompanying financial statements are prepared on an accrual basis of accounting, in conformity with accounting principles generally accepted in the United States of America. Investment Valuation and Income Recognition Participants direct the investment of their contributions into various investment options offered by the Plan.Investments are reported in the Statements of Net Assets Available for Benefits at fair value, except for the benefit responsive investment contracts, which are stated at contract value.Fair value of a financial instrument is the price that would be received to sell an asset or paid to transfer a liability in an ordinary transaction between market participants at the measurement date. Purchases and sales of securities have been recorded on a trade-date basis.Interest income is recorded on an accrual basis.Dividends are recorded on the ex-dividend date.These amounts are reinvested by the Trustee in the funds that generated such income with the exception of the AEP Stock Fund, which pays or reinvests dividends at the direction of each participant. Administrative Expenses and Management Fees Administrative and Management Fees paid to JPMorgan during 2009 and 2008 totaled $3,066,704 and $3,008,464, respectively.The Plan directly pays for administrative, recordkeeping and management fees. Distributions to Participants Benefits are recorded when paid.There were no material amounts of distributions due to participants who requested distributions from the Plan as of December 31, 2009 and 2008. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of net assets available for benefits and changes therein and disclosure of contingent assets.Actual results could differ from the estimates. Subsequent Events The Plan has evaluated subsequent events through the date the financial statements were available to be issued. Fair Value Measurements of Assets The accounting guidance for “Fair Value Measurements and Disclosures” establishes a hierarchy that prioritizes the inputs used to measure fair value.The hierarchy gives the highest priority to securities with unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurement).Securities that are fair valued using unobservable inputs into their fair value pricing are considered to be Level 3 measurements. In the case of securities for which quoted market prices are not available, pricing may be estimated using comparable securities, dealer values, operating data and general market conditions to determine fair value.Valuation models for these securities utilize various inputs such as commodity values, interest rates and, to a lesser degree, volatility and credit ratings.Models may include quoted prices for similar assets or liabilities in active markets, quoted prices for identical or similar assets or liabilities in inactive markets, market corroborated inputs (i.e. inputs derived principally from, or correlated to, observable market data) and other observable inputs for the asset or liability.Securities for which market quoted prices are not available but are valued by other observable methods are considered Level 2 in the fair value measurement hierarchy. We utilize our trustee’s external pricing service in our estimate of the fair value of the underlying investments held in the Retirement Savings Plan.Our investment managers review and validate the prices utilized by the trustee to determine fair value.We perform our own valuation testing to verify the fair values of the securities.We receive audit reports of our trustee’s operating controls and valuation processes.The trustee uses multiple pricing vendors for the assets held in the trusts.Equities are classified as Level 1 holdings if they are actively traded on exchanges.Fixed income securities do not trade on an exchange and do not have an official closing price.Pricing vendors calculate bond valuations using financial models and matrices.Fixed income securities are typically classified as Level 2 holdings because their valuation inputs are based on observable market data.Observable inputs used for valuing fixed income securities include benchmark yields, reported trades, broker/dealer quotes, issuer spreads, benchmark securities, bids, offers, reference data, and economic events.Other securities with model-derived valuation inputs that are observable are also classified as Level 2 investments.Investments with unobservable valuation inputs are classified as Level 3 investments. Equities and Registered Investment Companies are valued based on observable inputs, primarily unadjusted quoted prices in active markets for identical assets. The individual fixed income securities are valued using models with input data as follows: Type of Fixed Income Security Government Corporate Mortgage Backed Type of Input Bonds Debt Securities Benchmark Yields X X X Broker Quotes X X X Discount Margins X X Treasury Market Update X Base Spread X X X Corporate Actions X Ratings Agency Updates X X Prepayment Schedule andHistory X Yield Adjustments X Common Collective Trusts and the Managed Income Fund are valued at the net asset value per share (NAV).The basis of the reported NAV is the total fair value of all underlying holdings minus expenses and liabilities.The value of each unit is determined by dividing the net asset value of the Fund by the number of applicable units outstanding on the valuation date.They are categorized as Level 2, if the investment can be redeemed at the NAV price.The JP Morgan Strategic Property Fund at December 31, 2009 did not have sufficient liquidity to meet all investor withdrawal requests.That fund has been categorized as Level 3, since we do not have the ability to redeem our investment in the near term. JP Morgan Emerging Markets Fund securities are classified as Level 3 holdings because their valuation is based on foreign stock exchanges with limited liquidity.Over 80% of the holdings in the JP Morgan Emerging Markets Fund are equity securities, but traded on exchanges in emerging nations. Wrapper Contracts are valued at replacement cost using current contract re-pricing less actual cost.The replacement cost wrap fees are the current pricing from vendor for a similar instrument or based on other contract re-prices. Participant Loans are valued at amortized cost, which approximates fair value. JP Morgan Liquidity Fund and Cash Equivalents The objective of this fund is to provide liquidity and meet short-term cash needs. Cash equivalent funds are used to provide diversification and preserve principal.The underlying holdings in the cash funds are investment grade money market instruments including commercial paper, certificates of deposit, treasury bills and other types of investment grade short-term debt securities. The cash funds are valued each business day and provide daily liquidity. Mellon Capital Small Cap Stock Index Fund The objective of this fund is to track the performance of the Russell 2000 Index.The underlying equity holdings of this Fund are actively traded on the major domestic stock exchanges and have readily available market quotes. Mellon Capital Stock Index Fund The objective of this fund is to track the performance of the S&P 500 index.The underlying equity holdings of this Fund are actively traded on the major domestic stock exchanges and have readily available market quotes. Mellon Capital International Stock Index Fund The objective of this fund is to track the performance of the MSCI EAFE International Index.The underlying equity holdings of this Fund are actively traded on the major non-U.S stock exchanges and have readily available market quotes Alliance Bernstein International Style Blend The objective of this fund is to exceed the performance of the MSCI EAFE InternationalIndex.The underlying equity holdings of this Fund are actively traded on major non-U.S stock exchanges and have readily available market quotes. JP Morgan US Real Estate Securities Fund The objective of this fund is to exceed the performance of the MSCI U.S. REIT Index.The underlying REIT equity holdings of this Fund are actively traded on the major domestic stock exchanges and have readily available market quotes. Managed Income Fund The JPMorgan Managed Income Fund is invested in the JPMorgan Intermediate Bond Fund and the JPMorgan Liquidity Fund.The objective of the Fund is to exceed the return of the average money market fund and maintain an NAV of $1.We use four Wrap Contracts to provide a crediting rate to participants and to mitigate risk of contract issuer default.The underlying holdings in the Fund are fixed income securitiesThe Fund is diversified and has sufficient liquidity to transact at the reported NAV. Mellon Capital Aggregate Bond Index Fund The objective of this fund is to track the performance of the Barclays Capital U.S. Aggregate Index.Fixed income securities do not trade on an exchange and do not have an official closing price. JP Morgan Strategic Property Fund The objective of this fund is to exceed the performance of the NCREIF Property Index.The underlying holdings in the Fund are diversified real estate assets.This diversified Fund consists of multiple properties and no single asset, tenant, or location has undue influence over the Fund’s value or performance.The Fund’s diversified holdings help mitigate the risk of default and concentration risk.However, the Fund is currently illiquid. JP Morgan Emerging Markets Fund The objective of this fund is to exceed the performance of the MSCI EM Free Index.The majority of the underlying holdings of this Fund are traded on foreign stock exchanges in emerging markets.The securities in these economies are typically less efficient and less liquid than those in developed markets. 3. PLAN TERMINATION Although it has not expressed any intent to do so, the Company has the right to discontinue its contributions to the Plan at any time and to terminate the Plan subject to the provisions of ERISA.In the event of Plan termination, participants remain 100 percent vested in their accounts. 4. INVESTMENTS The Plan utilizes various investment instruments, including common stock, bonds, commingled funds, managed income funds, and investment contracts.The financial statements include investments in commingled funds valued at $1,197 million (39% of net assets) and $889 million (35% of net assets) as of December 31, 2009 and 2008, respectively.Of these balances, $20 million and $31 million were invested as of December 31, 2009 and 2008, respectively, in the JP Morgan Strategic Property Fund a real estate investment fund.The remaining portion of the commingled funds’ underlying investments were funds invested in equity securities and bonds.Additionally, the financial statements include investments in the Managed Income Fund valued at $887 million (29% of net assets) and $888 million (35% of net assets) as of December 31, 2009 and 2008, respectively.This fund invests in bond funds and guaranteed investment contracts whose fair values have been estimated by management in the absence of readily determinable fair values.Management’s estimates regarding the fair value of these commingled and managed income funds are based on information provided by the fund managers. 5. INVESTMENT CONTRACTS At December 31, 2009, the Managed Income Fund provides a self managed stable value investment option to participants that includes synthetic guaranteed investment contracts (GIC) which simulates the performance of a guaranteed investment contract through an issuer’s guarantee of a specific interest rate (the wrapper contract) and a portfolio of financial instruments that are owned by the Plan.The Plan entered into four synthetic GIC contracts in July 2006.The synthetic GIC contracts include underlying assets, which are held in a trust owned by the Plan and utilize benefit-responsive wrapper contracts issued by four banking institutions. The contracts provide that participants execute plan transactions at contract value. Contract value represents contributions made to the fund, plus earnings, less participant withdrawals. The interest rates are reset quarterly based on market rates of other similar investments, the current yield of the underlying investments and the spread between the market value and contract value.The rate cannot be less than 0%. Certain events, such as plan termination or a plan merger initiated by the Plan Sponsor, may limit the ability of the Plan to transact at contract value or may allow for the termination of the wrapper contract at less than contract value. The Plan Sponsor does not believe that any events that may limit the ability of the plan to transact at contract value are probable.During the year ended December 31, 2009, the credited rate and the average yield based on annualized earnings and interest credited to participants were 1.86% and 2.03%, respectively.During the year ended December 31, 2008 the credited rate and average yield based on annualized earnings and interest credited to participants were 4.69% and 4.75%, respectively. 6. INVESTMENTS EXCEEDING 5% OF NET PLAN NET ASSETS Investments exceeding five percent of the Plan’s net assets were as follows: December 31, American Electric Power Company, Inc. Common Stock $ $ Mellon Capital Aggregate Bond Index Fund Mellon Capital Stock Index Fund Mellon Capital International Stock Index Fund Intermediate Term Bond Fund 7. NET APPRECIATION (DEPRECIATION) OF INVESTMENTS During 2009 and 2008, the Plan's investments (including investments purchased, sold and held during the year) appreciated (depreciated) in value as follows: Years Ended December 31, American Electric Power Company, Inc. - Common Stock $ $ ) Participant Loans Common/Collective Trusts ) Corporate Stock ) Fixed Income Securities ) Registered Investment Companies ) ) Net Appreciation (Depreciation) in Fair Value of Investments $ $ ) 8. PARTY-IN-INTEREST TRANSACTIONS Certain transactions involving the Plan and its assets involved parties in interest with respect to the Plan, but those transactions were not prohibited transactions under ERISA because of the applicability of one or more exemptions.The exempt party-in-interest transactions involving the Plan included the following:JPMorgan Chase Bank, N.A., has been acting as trustee and custodian under the Plan, while its affiliates have been acting as (a) investment manager for a number of the Plan’s investment options, (b) the Plan’s record keeper and (c) investment advisor or investment manager for a number of plan participants with respect to the amounts held in their Plan accounts. At December 31, 2009 and 2008, the Plan held 8,345,774 and 8,052,649 shares, respectively, of common stock of American Electric Power Company, Inc., the Plan Sponsor, with a cost basis of $285,828,645 and $290,548,737, respectively.During the years ended December 31, 2009 and 2008, the Plan recorded dividend income of $14,017,339 and $12,960,231, respectively, related to this investment. The Plan entered into a non-exempt prohibited transaction when it issued a $21,000 loan to a participant, who, as an employee of the Company, was a party-in-interest with respect to the Plan.Exemption under ERISA 408(b)(1) requires that the loan be made in accordance with specific plan provisions, but the $21,000 loan was issued on April 9, 2008, when the participant’s highest outstanding loan balance in the preceding 12 months was approximately $32,500.In the aggregate, these two loan balances exceeded the $50,000 limit imposed under the terms of the Plan by $3,500.The Company undertook steps with the participant and appropriate government agencies to remediate the prohibited transaction, but such steps had not been completed by December 31, 2009.Because the participant is not a “disqualified person” for purposes of Section 4975 of the Internal Revenue Code, Form 5330 is not required in connection with this transaction. 9. FAIR VALUE MEASUREMENTS The following tables set forth, by level within the fair value hierarchy, our financial assets and liabilities that were accounted for at fair value on a recurring basis as of December 31, 2009 and 2008.As required by the accounting guidance for “Fair Value Measurements and Disclosures,” financial assets and liabilities are classified in their entirety based on the lowest level of input that is significant to the fair value measurement.Our assessment of the significance of a particular input to the fair value measurement requires judgment and may affect the valuation of fair value assets and liabilities and their placement within the fair value hierarchy levels.There have not been any significant changes in AEP’s valuation techniques. Fair Value Measurements at December 31, 2009 Level 1 Level 2 Level 3 Total Equities Corporate Stock – Domestic $ $
